DETAILED ACTION


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:  The instant invention is related to using photogrammetry to aid identification and assembly of product parts.

Prior art was found and applied in the previous actions in parent application.  However, in consideration of amended claims, the features “determining an identity of at least one unidentified part of the partially assembled configuration; obtaining, based on the determined identity of the at least one unidentified part, at least one second image of a correct configuration of an assembly of the product; comparing the at least one first image of the partially assembled configuration with the at least one second image of the correct configuration; generating, based on results of the comparing, a notification for the user indicative of whether the partially assembled configuration is correct or incorrect; and providing the notification to the user.” are not found or suggested in the prior art.  

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 



Claims 12-31 are allowed


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488